 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7       DANIELLE TEUSCHER, individually
         and in her capacity as mother and           NO: 2:19-CV-0204-TOR
 8       natural guardian of Z.F., a minor,

 9                               Plaintiffs,         ORDER REGARDING
                                                     JURISDICTION
10            v.

11       CCB-NWB, LLC, a California limited
         liability company, d/b/a, NW
12       CRYOBANK,

13                               Defendant.

14           BEFORE THE COURT are Plaintiff Danielle Teuscher’s, personally and in

15   her representative capacity1, Motion for Preliminary Injunction (ECF No. 9) and

16

17   1
             As of the date of the entry of this Order, Plaintiffs have not complied with

18   Federal Rule of Civil Procedure 17(c), which contemplates the minor be

19   represented by “a duly appointed representative”. Local Civil Rule 17(c)(3) also

20   provides: “the plaintiff shall petition the Court and obtain appointment by the



     ORDER REGARDING JURISDICTION ~ 1
 1   Defendant CCB-NWC, LLC’s Motion to Dismiss the Second and Sixth Causes of

 2   Action (ECF No. 24).2 The Court heard oral argument on October 11, 2019. The

 3   Court has reviewed the record and files therein and is fully informed.

 4                                      DISCUSSION

 5         District courts have jurisdiction in civil actions where there is complete

 6   diversity of citizenship among the parties and the amount in controversy exceeds

 7   $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332(a). Courts are

 8   bound to consider jurisdictional defects sua sponte. United States v. S. Pac.

 9   Transp. Co., 543 F.2d 676, 682 (9th Cir. 1976); see also St. Paul Mercury Indem.

10   Co.v. Red Cab Co., 303 U.S. 283, 287-88 (1938) (district court may question at

11   any time whether jurisdictional amount has been shown).

12         Generally, the amount in controversy is determined from the face of the

13   pleadings. The sum claimed by the plaintiff controls so long as the claim is made

14   in good faith. Crum v. Circus Circus Enterprises, 231 F.3d 1129, 1131 (9th Cir.

15

16
     Court of an independent guardian ad litem to represent the interest of the ward” or
17
     show good cause why a guardian ad litem is not required.
18         2
                  This Motion superseded the first Motion to Dismiss the Sixth Cause
19
     of Action (ECF No. 16), which is denied as moot.
20



     ORDER REGARDING JURISDICTION ~ 2
 1   2000). To justify dismissal, “it must appear to a legal certainty that the claim is

 2   really for less than the jurisdictional amount.” Id. (quoting St. Paul Mercury

 3   Indem. Co., 303 U.S. at 289). It should be noted that the plaintiff and the

 4   defendant are not free simply to agree that the jurisdictional amount requirement

 5   has been satisfied, since parties cannot by stipulation or any other mechanism

 6   confer subject matter jurisdiction on the federal courts. See e.g., 28 U.S.C. § 1359

 7   (prohibiting collusion to invoke the jurisdiction of the court); St. Paul Mercury

 8   Indem. Co., 303 U.S. at 287-88.

 9         In actions seeking declaratory or injunctive relief, it is well established that

10   the amount in controversy is measured by the value of the object of the litigation.

11   Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 347 (1977). In

12   some instances, an examination of the applicable substantive law will determine

13   whether the plaintiff’s alleged damages are legally recoverable. 14AA Fed. Prac.

14   & Proc. Juris. (Wright & Miller) § 3702 (4th ed.).

15         Plaintiffs’ prayer for relief in their Amended Complaint simply seeks no less

16   than $100,000. ECF No. 23 at 45. At the hearing, the Court questioned Plaintiffs’

17   counsel as to the value of the gametes. Counsel represented that their cost was

18   under $10,000. Merely reciting that the gametes are “invaluable” does not

19   sufficiently allege a recognized measure of damages under Washington law, e.g.,

20   replacement value of similar property, which could satisfy the jurisdictional



     ORDER REGARDING JURISDICTION ~ 3
 1   threshold. Accordingly, Plaintiffs’ causes of action for injunctive relief, breach of

 2   bailment, replevin, conversion, breach of contract, and breach of covenant of good

 3   faith and fair dealing do not establish the jurisdictional threshold. To a legal

 4   certainty, these claims total less than the jurisdictional amount.

 5         Likewise, Plaintiffs have not yet stated a viable CPA claim. Typically, a

 6   breach of contract against a single person does not constitute a Consumer

 7   Protection Act violation. After allegedly breaching the contract, Plaintiff alleges

 8   that the contract is unconscionable, but fails to establish a plausible CPA violation.

 9   Genetic testing is qualitatively different than affirmatively seeking genetic

10   ancestors.

11         Plaintiffs’ claim for intentional infliction of emotional distress does not rise

12   to the level of conduct “utterly intolerable” by a civilized society. Grimsby v.

13   Samson, 85 Wash.2d 52, 59 (1975).

14         Moreover, it is completely unclear that Z.F. has stated any viable claim

15   whatsoever.

16         The Court must have jurisdiction before a preliminary injunction can be

17   imposed. But here, Defendant has maintained the status quo and agreed to

18   continue to do so while the case is pending. Accordingly, the motion for a

19   preliminary injunction is moot. To the extent Plaintiffs seek to exceed the status

20   quo by affirmative acts, the motion must be denied at this time.



     ORDER REGARDING JURISDICTION ~ 4
 1         Plaintiffs have leave to file a second amended complaint.

 2   ACCORDINGLY, IT IS HEREBY ORDERED:

 3         1. Plaintiffs’ Motion for Preliminary Injunction (ECF No. 9) is DENIED.

 4         2. Defendant CCB-NWC, LLC’s Motion to Dismiss the Sixth Cause of

 5            Action (ECF No. 16) is DENIED as moot.

 6         3. Defendant CCB-NWC, LLC’s Motion to Dismiss the Second and Sixth

 7            Causes of Action (ECF No. 24) is GRANTED.

 8         4. Plaintiffs are GRANTED leave of Court to file a Second Amended

 9            Complaint within 21 days of this Order.

10         The District Court Executive is hereby directed to enter this Order and

11   furnish copies to counsel.

12         DATED October 22, 2019.

13

14                                   THOMAS O. RICE
                              Chief United States District Judge
15

16

17

18

19

20



     ORDER REGARDING JURISDICTION ~ 5
